Citation Nr: 1317409	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for type II diabetes mellitus.  In March 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with type II diabetes mellitus.  He contends that diabetes became manifest before his separation from service or soon thereafter, or that his diabetes is attributable to his exposure during service to herbicides such as Agent Orange.  He contends that possible exposure to Agent Orange occurred when handling airplanes upon their return from flights over Vietnam.  In addition, he alleges that he was found to have borderline diabetes just prior to separation from service.  He indicates that during the year following his separation from service he was found to have diabetes.

The Veteran's service treatment records do show evidence of glucose levels at the high end of the normal range.  The available post-service medical records, however, do not include any records for the period immediately following separation from service that show a diagnosis of diabetes.  Rather, during a VA examination in October 1984, there was no reference to any current symptoms of diabetes mellitus.  In a statement VA received in April 2013, however, the Veteran identified additional sources of post-service medical treatment.  He indicated that records from those sources would help to show the timeline of his treatment for diabetes.  The Board will remand the case for action to obtain records of the treatment that the Veteran identified.  In addition, because there is an indication of elevated glucose findings during service, the Board finds that a VA medical opinion would be useful in resolving the question concerning the likely etiology of diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Request releases from the Veteran, then request records of treatment of the Veteran from 1995 to 2000 at the Glen Ellyn Clinic in Glen Ellyn, Illinois, and the Stratford Clinic in Bloomingdale, Illinois (each is affiliated with the Dupage Medical Group in Chicago, Illinois).  (Although the Veteran identified treatment at the U. S. Naval Hospital in Great Lakes, Illinois, the RO has previously determined that no records are available from this facility.)  Document in the claims file efforts to obtain those records and responses, and associate the records obtained with the claims file.

2.  Thereafter, forward the Veteran's claims file to a VA examiner to obtain a medical opinion as to the likelihood that current diabetes mellitus was initially manifested during active military service.  

The examiner should address the following:

a.  What is the significance, if any, of elevated glucose findings during service?  

b.  Do such constitute an early symptom or manifestation of diabetes mellitus?  Why or why not?  

c.  Was diabetes mellitus manifest to a degree of 10 percent disabling or more during the first year following service discharge?  

d.  What is the likelihood that diabetes mellitus is etiologically related to the Veteran's active military service?  Please note that while the Veteran served on active duty in the deep waters off Vietnam, any exposure to herbicide agents, including Agent Orange, may not be presumed.  

3.  Thereafter, the RO/AMC must review the expanded record, including records in the Virtual VA system, and reconsider the claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


